Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of “the first elastic material” and “the second elastic material” both lack antecedent basis.  For prior art rejection, it is presumed that claim 3 depends on claim 2.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains numerous limitations lacking antecedent basis (e.g. impact-resistant pad and the edges).  For prior art rejection, it is presumed that claim 4 further 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0192714 A1 (“Williams”).
Considering claims 1 and 4, Williams discloses a pad formed of numerous medallion regions (viz. cushioning blocks) spaced from one another by channels (viz. slots), wherein the totality of medallion regions is encased between opposing inner and outer layers (viz. first and second layer bodies), and wherein the respective peripheral regions of the inner and outer layers extend beyond a region occupied by the medallions (Williams ¶ 0031- 0034 and Figs. 6-9, with Fig. 6 reproduced infra).  It is clear from the figures of the reference that the medallions have different heights.  Furthermore, it is clear from the figures that the medallions most adjacent to the periphery of the pad define an arc surface (id. Fig. 5).  Thus, Williams anticipates claims 1 and 4.

    PNG
    media_image1.png
    1128
    358
    media_image1.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0061154 A1 (“Turner”).
Considering claim 1, Turner discloses the usage of foams that return to an original shape after being compressed to make elastic pad components 230.  As shown in various figures of the reference (e.g. Fig. 9, reproduced infra), the pads disclosed in Turner has all other elements recited in claim 1.

    PNG
    media_image2.png
    1118
    309
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, as applied to claim 1 above, and further in view of U.S. 2014/0302271 A1 (“ Losio”).
Considering claims 2 and 3, Williams discloses that each discreet medallion is formed of a respective cushioning element 15, the features of which are explained in detail in U.S. 2012/0084896 (“Wyner”), which is incorporated by reference into Williams.  Specifically, Wyner discloses that the cushioning elements may be formed of an elastomeric polymers (Wyner ¶ 0064-0068), which reads on the claimed elastic material.  However, Williams differs from the claimed invention, as Williams is silent regarding the usage of a stacked cushioning element.
However, the construction of cushioning elements by stacking two different elastic materials is known in the art.  Losio teaches a pad having discrete cushioning elements, wherein each element comprises at least an elastomeric layer 6 and wherein elements having greater thickness additionally comprises an elastic gel layer 5 located over a respective elastomeric layer 6 (Losio ¶ 0039-0050 and Fig. 5).  Each of Williams and Losio is analogous, as each reference is from the same field of endeavor as that of the instant application (elastic cushioning).  Given the substantially similar designs between e.g. discrete cushioning elements formed of elastic material), person having ordinary skill in the art would have reasonable expectation of success that the construction of cushioning elements in Losio may be utilized in Williams.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, as the dual-layered cushioning element is capable of imparting desirable padding and cushioning characteristics (e.g. Losio ¶ 0009-0013).
As applied to Williams, medallion regions having a respective thickness lower than a threshold will be made solely from an elastomer layer, while any medallion region having a thickness greater than this threshold will have an elastomer layer and a gel layer deposited thereupon, in an arrangement comparable to that of Fig. 5 of Losio.  Such an arrangement would render obvious claims 2 and 3.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781